DETAILED ACTION
Receipt of Arguments/Remarks filed on May 31 2022 and supplemental Response filed July 21 2022 is acknowledged. Claims 1-25 and  28-29 were/stand cancelled. Claims 26, 30-37, 45, 48 were amended. Claims 38-50 were added.  Claims 26-27 and 30-50 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31 2022 was considered by the examiner.

Withdrawn Rejections
The terminal disclaimer filed on July 21 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application No. 15394706 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the rejection on the ground of nonstatutory double patenting over copending Application No. 15394706 is withdrawn.
The amendments filed May 31 2022 have overcome the rejection of the claims under 35 USC 103 over Boock et al., in view of Cao et al., Pacetti, Jiang et al., Huang et al. and Hughes et al. The prior art teaches the biointerface polymer has a molecular weight from about 100,000 kDa to about 500,000 kDa.  Boock et al. teaches at most 10,000 kDa.  There is no motivation to utilize a polymer with a molecular weight of about 100,000 kDa which is substantially higher than the 10,000 kDa taught in Boock.  
The amendments filed May 31 2022 have overcome the rejection of the claims on the ground of nonstatutory double patenting over US Patent 10045723.  Patent ‘723 does not claim the instantly claimed molecular weight.  

Election/Restrictions
Claim 26 is allowable. The restriction requirement between the species of biointerface polymer, biointerface layer and sensing membrane , as set forth in the Office action mailed on June 26 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 26 2017 is withdrawn.  Claims 30, 32-33, directed to zwitterionic repeating units are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a device with a particular structure.  The device comprises a biointerface domain which comprises a biointerface polymer wherein the biointerface polymer comprises a polymer chaining having both hydrophilic and hydropilic regions.  The hydrophilic regions comprise a linear polymer chain comprising a zwitterion-containing repeating unit wherein the cation, anion or both of the zwitterion repeating unit is part of the backbone of the polymer.  The molecular weight of the polymer is from about 100,000 kDa to about 500,000 kDa.  The prior art does not teach a biointerface polymer with the claimed structural units and the claimed molecular weight.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616